Title: From Alexander Hamilton to Elijah Paine, 20 September 1799
From: Hamilton, Alexander
To: Paine, Elijah


          
            Sir,
            N. York Sept. 20th. 1799
          
          You are directed to furnish to such Officers of the second Regt. as shall apply for them, Quarters and rations, untill the arrival of Major Bewel at your City, whom you will consider as their Commander and with whose requisitions you will accordingly comply
          With consideration &c
          
          Mr ——— Contractor Bennington Vermont
        